DUGGAN, Justice,
concurring in part and dissenting in part.
I concur with the majority’s action overruling appellant's second ground of error. I respectfully dissent from the action taken on appellant’s first ground of error, whereby the majority reforms the judgment below to show conviction on the two counts of aggravated robbery, but dismisses the two counts charging, aggravated sexual abuse and burglary of a habitation.
All four offenses set out in the four separate counts of the single indictment arose from a single incident or episode. Since the abolition of the carving doctrine in Ex Parte McWilliams, 634 S.W.2d 815 (Tex.Crim.App.1980) (op. on reh’g), cert. denied, 459 U.S. 1036, 103 S.Ct. 447, 74 L.Ed.2d 602 (1982), appellant may be held to answer for each of these crimes. The majority bases its reformation and dismissal of two of appellant’s four convictions on procedural grounds, citing Martinez v. State, 662 S.W.2d 393 (Tex.App.—Corpus Christi 1983, pet. ref’d). Although Martinez discusses McWilliams, it bases its decision strictly on pre-McWilliams precedent.
I believe the rule against multiple convictions from a single indictment is based on the carving doctrine. With the abandonment of carving in Ex Parte McWilliams, there is no longer any reason to prohibit such multiple convictions. I believe the proper outcome of the instant case is not *254found through the rule of stare decisis but in the principle that when the reason for a rule ceases to exist, so should the rule itself. I would overrule appellant’s first ground of error and affirm the judgment showing conviction on all four counts.